Motion by the appellant pro se for leave to reargue an application for a writ of error coram nobis, which was determined by decision and order of this Court dated March 1, 2011.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted and, upon reargument, the decision and order of this Court dated March 1, 2011 (People v Morales, 82 AD3d 793 [2011]), is recalled and vacated, and the following decision and order is substituted therefor:
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an opinion and order of this Court dated September 8, 2003 (People v Morales, 308 AD2d 229 [2003]), affirming a judg*745ment of the Supreme Court, Kings County, rendered March 15, 2000.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether the verdict as to robbery in the second degree and robbery in the third degree, submitted to the jury as counts 7 and 8, respectively, was repugnant; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Lynn WL. Fahey, 2 Rector Street, 10th Floor, New York, N.Y. 10006 and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, EJ., Mastro, Rivera and Skelos, JJ., concur.